United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE ARMY, ROCK
ISLAND ARSENAL, Rock Island, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-589
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant timely appealed the October 27, 2006 merit decision of
the Office of Workers’ Compensation Programs, which affirmed a schedule award for bilateral
lower extremity impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than six percent bilateral impairment of the
lower extremities.
FACTUAL HISTORY
Appellant, a 57-year-old former meat cutter, has an accepted claim for lumbar sprain and
herniated disc at L5-S1, which arose on July 16, 1986.1 On July 23, 1996 the Office granted a
schedule award for two percent impairment of both lower extremities. On June 11, 2004
1

Appellant retired effective September 30, 1995.

appellant underwent a lumbar laminectomy at L4. The Office issued an additional schedule
award on April 22, 2005 for three percent bilateral lower extremity impairment.2 On June 15,
2005 appellant had a second lumbar laminectomy, but this time at the L5 level. He filed a claim
for an additional schedule award on October 24, 2005. Appellant also requested reconsideration
of the April 22, 2005 schedule award, noting that he had undergone additional surgery in
June 2005.
The Office received additional medical records regarding appellant’s June 15, 2005
surgery, as well as postoperative radiology reports and treatment notes dated July 27, 2005 from
Dr. Gregory W. Albert, an attending physician. Appellant reported lower extremity weakness
and worsening numbness in his legs and feet. A recent magnetic resonance imaging scan
revealed central disc bulging at L4-5 and L5-S1 and significant scar tissue at the site of the prior
surgeries. Dr. Albert indicated that the scar tissue was likely contributing to appellant’s
symptoms, and it was not amenable to surgery.
In a report dated January 30, 2006, the Office medical adviser found that appellant had
six percent impairment to both lower extremities. This rating included the three percent
impairment previously awarded on April 22, 2005, plus an additional three percent for pain and
dyesthesias in the distribution of the S1 nerve root bilaterally. The Office medical adviser found
that appellant reached maximum medical improvement six months following his June 15, 2005
surgery.
On March 1, 2006 the Office awarded an additional one percent for the left and right
lower extremities. The Office noted that appellant had a six percent total impairment of each
lower extremity and that he had already received schedule awards for five percent for both lower
extremities. The March 2, 2006 additional award of one percent covered 5.76 weeks from
December 15, 2005 to January 24, 2006.
Appellant requested an oral hearing, which was held on July 25, 2006. Following the
hearing, he submitted an October 4, 2006 impairment rating from Dr. Xerxes R. Colah, a Boardcertified orthopedic surgeon, who rated a 20 percent impairment of the whole person. Dr. Colah
applied the diagnosis related-estimate (DRE) method in rating appellant’s impairment of the
spine. He characterized appellant’s condition as DRE lumbar Category IV.
By decision dated October 27, 2006, the Office hearing representative affirmed the
March 2, 2006 schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions

2

The Office medical adviser subsequently advised the claims examiner that the 2005 schedule award for three
percent bilateral impairment partially duplicated the 1996 award for two percent impairment. Therefore, appellant
should have been paid only an additional one percent impairment of both lower extremities, rather than the
combined five percent he received.

2

and organs of the body.3 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.4 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).5
ANALYSIS
Appellant contends on appeal that he is entitled to an additional schedule award based
upon Dr. Colah’s October 4, 2006 impairment rating. As noted, Dr. Colah found 20 percent
impairment of the whole person by applying the DRE method of rating impairment due to
lumbar spine injury.6 He did not separately assess appellant’s impairment of the lower
extremities. Neither the Act nor the regulations provide for the payment of a schedule award for
the permanent loss of use of the spine or the body as a whole.7 Consequently, Dr. Colah’s
October 4, 2006 impairment rating does not conform to the Office’s established protocols.
The Office medical adviser found that appellant’s current lower extremity impairment
was six percent of each leg. He explained that three percent was due to residual leg pain in the
distribution of the L5 nerve root, which was identical to the award appellant received on
April 22, 2005.8 The medical adviser further explained that the only additional lower extremity
impairment was for residual pain and dyesthesias in the distribution of the S1 nerve root
bilaterally. He found a Grade 3 (60 percent) sensory deficit in accordance with Table 15-15,
A.M.A., Guides 424.9 According to the A.M.A., Guides 424, Table 15-18, a S1 nerve root
impairment affecting the lower extremity represents a maximum five percent loss due to sensory
deficit or pain. To determine the lower extremity impairment one multiplies appellant’s Grade 3
classification (60 percent) by the maximum percentage loss due to sensory deficit or pain (5
percent). Applying this formula, appellant had 3 percent impairment for sensory deficit (60
percent x 5 percent) in each lower extremity with respect to the S1 nerve root. When properly

3

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation.
§ 8107(c)(2) (2000).
4

20 C.F.R. § 10.404 (2006).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

6

See A.M.A., Guides 384, Table 15-3.

7

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

8

See A.M.A., Guides 424, Tables 15-15, 15-18.

9

5 U.S.C.

With respect to sensory loss, a Grade 3 classification is characterized by “[d]istorted superficial tactile
sensibility (diminished light touch and two-point discrimination), with some abnormal sensations or slight pain, that
interferes with some activities. This classification represents a 26 to 60 percent sensory deficit. A.M.A., Guides
424, Table 15-15.

3

combined with the three percent bilateral impairment involving the L5 nerve root, appellant’s
total bilateral lower extremity impairment is six percent.10
The January 30, 2006 impairment rating provided by the Office medical adviser
conforms to the A.M.A., Guides (5th ed. 2001), and his finding constitutes the weight of the
medical evidence.11 Appellant has not submitted probative medical evidence to establish that he
has greater than six percent impairment of the left and right lower extremities. Furthermore, the
Office properly reduced the current six percent award by five percent in light of appellant’s two
prior schedule awards for impairment of his lower extremities.12
CONCLUSION
Appellant has not demonstrated that he has greater than six percent impairment of the
lower extremities.

10

See Combined Values Chart, A.M.A., Guides 604.

11

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

12

Any previous impairment to the schedule member under consideration is included in calculating the percentage
of loss except when the prior impairment is due to a previous work-related injury, in which case the percentage
already paid is subtracted from the total percentage of impairment. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.7(a)(2) (November 1998).

4

ORDER
IT IS HEREBY ORDERED THAT the October 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

